t c no united_states tax_court maggie management company petitioner v commissioner of internal revenue respondent docket no filed date p a california corporation filed a petition for redetermination before the enactment of the taxpayer bill of right sec_2 tbr2 publaw_104_168 110_stat_1452 among the amendments made to sec_7430 i r c by tbr2 was a change regarding the burden_of_proof prior to amendment sec_7430 i r c required the taxpayer to prove that the commissioner's position in the administrative and court proceedings was not substantially justified sec_7430 i r c now requires that the commissioner establish that the commissioner's position in such proceedings was substantially justified this amendment is effective in the case of proceedings commenced after date the date of enactment of tbr2 p's case was consolidated for trial briefing and opinion with that of mr and mrs o with whom p had a business relationship the nature of this relationship was litigated before a state court jury which found in favor of p p and mr and mrs o took positions in the state court litigation which were contrary to the positions each took in this case to avoid whipsaw r took inconsistent positions against p and mr and mrs o when mr and mrs o conceded the principal issue in their case r conceded the issue in p's case thereafter p filed a motion to recover administrative and litigation costs pursuant to sec_7430 sec_1 held because p commenced its case by filing a petition for redetermination before the enactment of tbr2 p bears the burden of proving that r's position was not substantially justified held further p failed to carry its burden_of_proof that r's administrative and litigation position was not substantially justified and is therefore not entitled to an award of reasonable administrative and litigation costs alec valk terrence j moore and joseph e mudd for petitioner lisa n primavera for respondent opinion nims judge this matter is before the court on petitioner's motion for an award of reasonable litigation and administrative costs motion for costs filed pursuant to rule and sec_7430 on date unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure all section references are to sections of the internal_revenue_code in effect at the time the petition was filed respondent issued a statutory_notice_of_deficiency on date in which deficiencies in income_tax and additions to tax were determined as follows tax_year ended deficiency additions to tax date tye date tye total dollar_figure big_number big_number sec_6653 dollar_figure dollar_figure dollar_figure sec_6661 dollar_figure big_number big_number the notice_of_deficiency also made adjustments to petitioner's fiscal tax_year although no deficiency was determined for that year a petition was filed on date at that time petitioner or mmc a california corporation had its principal office pincite bayshore walk long beach california on date respondent filed an answer to the petition after the case was calendared for trial but prior to trial the parties filed a stipulation of settled issues a stipulated decision was entered by the court on date setting forth deficiencies of dollar_figure and dollar_figure and no additions to tax for tye and tye respectively petitioner thereafter filed its motion for costs petitioner did not submit a memorandum of points and authorities in support of its motion for costs in accordance with sec_7430 and rule and pursuant to the court's order the stipulated decision was vacated and set_aside and filed as a stipulation of settled issues respondent filed a response to petitioner's motion for costs on date pursuant to the court's order no hearing has been requested and none is necessary rule a the issues for decision are whether petitioner qualifies as a prevailing_party for purposes of sec_7430 and if so whether the administrative and litigation costs petitioner seeks are reasonable and whether petitioner has unreasonably protracted the administrative or court proceedings background the following facts are based on the entire record including the affidavits and exhibits submitted by the parties with respect to the motion for costs the parties' pleadings their stipulated settlement various other motions and supporting documents petitioner was incorporated in to assist in managing the business activities and assets of john ohanesian ohanesian that he had received upon the dissolution of a previous partnership margaret gehan margaret is the president and glenn m gehan mike is the vice president of petitioner margaret was mmc's sole shareholder during all relevant times the relationship between petitioner and the ohanesian family was not defined by written agreements until these agreements provided that petitioner was to provide management or consulting services to the ohanesian family_trust the trust and seven resorts inc sri a corporation controlled by the trust collectively referred to herein as the related entities in exchange for an annual fee equal to percent of the gross assets owned by the trust and percent of the gross revenue realized by sri the written agreements contained no provision which obligated or required petitioner to pay personal expenses of the ohanesian family or sri nevertheless during the years in issue petitioner purchased and maintained several luxury automobiles for members of the ohanesian family petitioner also leased and furnished office space for sri during tye and tye petitioner received funds from sri and the trust through john and ethel ohanesian the ohanesians petitioner reported the amount of funds received as income on its federal_income_tax returns for those years on its returns for tye and tye petitioner claimed deductions for various expenses including the depreciation and upkeep of the luxury vehicles for members of the ohanesian family and office space for sri on their joint federal individual income_tax returns for the years overlapping petitioner's taxable years at issue the ohanesians deducted the amounts paid to petitioner as investment_expenses at some point in mike and ohanesian had a falling out which resulted in ohanesian's terminating the agreements on date and withholding payment of the contract fees to petitioner although the stock of petitioner was nominally owned by margaret ohanesian claimed that petitioner was in fact his corporation on this basis ohanesian demanded that mike and margaret the gehans surrender to him the stock of petitioner together with all assets currently ow n ed by petitioner including the automobiles office furnishings and equipment although petitioner held title to the property described above the ohanesian family and the related entities had possession of those assets in response to the termination of the agreements the gehans and petitioner sued the trust the ohanesian family and sri in superior court of the state of california for among other things breach of contract recovery_of the luxury automobiles and for recovery_of the office equipment and furnishings used by sri in its complaint petitioner alleged the following facts to be true petitioner was the owner of the luxury automobiles the members of the ohanesian family had converted the automobiles to their personal_use petitioner was the owner of the office equipment and furnishings used by sri and the written agreements between the parties were valid and enforceable in a sworn declaration accompanying the complaint margaret as president of petitioner stated that petitioner was at all times independent of the trust and sri the ohanesian family the trust and sri alleged in their cross-complaint that the management agreements were fictitious in that the fees to be paid to petitioner were actually earmarked to pay the personal expenses of the ohanesian family and sri this arrangement according to ohanesian was established by oral agreement of the parties entered into prior to the date of the written agreements ohanesian maintained that petitioner was actually his corporation and that margaret owned the stock in name only so that it would appear that petitioner was an independent entity ohanesian later testified that mmc was incorporated at his behest because he needed a means of buying vehicles expensing items if he was going on business trips and paying his children without it looking like a gift the cross-complaint further alleged that the office furniture equipment and luxury vehicles were the rightful property of the ohanesian family or sri at all times during the state court litigation petitioner maintained that it was an independent entity and that the terms of the written agreements exclusively defined its relationship with the ohanesian family and related entities petitioner contended that parol evidence could not be considered to vary or contradict the terms of such agreements or show that there was a separate oral agreement that petitioner was to function as a conduit or agent of ohanesian and the related entities petitioner asserted that it provided real and substantial management services in exchange for the agreed-upon fees in his state court deposition mike explained petitioner's purchase of the luxury automobiles and the provision of the office space to sri as due to the substantial business relationships with the ohanesian family_trust and john ohanesian asked for it the suit between petitioner and ohanesian was decided by a jury in pertinent part the jury's special verdict found as follows valid contracts existed between petitioner and the related entities petitioner performed as required under the contracts and members of the ohanesian family and the trust converted personal_property to their own use as a result of the conflicting allegations and testimony in the state court suit and petitioner's and the ohanesians' failure to offer any other evidence to substantiate their claims respondent issued statutory notices of deficiency to both the ohanesians and petitioner in the notice_of_deficiency to the ohanesians respondent determined that the amounts paid to petitioner by the ohanesians did not constitute investment_expenses and were therefore not deductible this determination was supported by ohanesian's testimony in state court that petitioner was a conduit for payment of his personal expenses in petitioner's notice_of_deficiency respondent disallowed among other things the following expenses collectively referred to herein as the ohanesian-related items adjustments to income tye tye automobile depreciation other automobile costs ohanesian expenses dollar_figure big_number big_number dollar_figure big_number big_number sri expenses big_number big_number in the explanation of adjustment attached to the notice_of_deficiency respondent explained that petitioner had not established that the amounts claimed were paid_or_incurred during those taxable years or that the expenses were ordinary and necessary to petitioner's management and consulting business in their respective tax_court cases petitioner and ohanesian adopted positions substantially at odds with each other as well as with the position each had taken in the state court case ohanesian maintained that his payments to petitioner were for legitimate management expenses ohanesian further contended that the consulting agreements were valid and enforceable as written petitioner on the other hand posited that it was an agent of ohanesian and that the payments for the automobiles and other expenses of the ohanesian family and related entities were on account of that relationship in this regard petitioner theorized that since it had recognized income on moneys received from its principal ohanesian that were used to pay expenses as directed by ohanesian it was entitled to deduct those payments remaining adjustments were unrelated to the ohanesian-related items it was generally understood by petitioner and respondent that these items would be resolved after the ohanesian-related items were resolved since the former were so small as to be de_minimis in comparison with the latter in so arguing petitioner relied on the existence and validity of a purported oral agreement--the same oral agreement that petitioner previously had denied the existence or validity of in the state court action further petitioner disregarded the jury's finding that the automobiles and office furnishings and equipment were its personal_property and not the property of the ohanesian family or related entities in the alternative petitioner contended that the expenses were deductible business_expenses because the jury decision includes a determination that the petitioner was obligated to pay each and every one of the expenses disallowed by the notice_of_deficiency as a part of its contractual obligation with the ohanesian entities petitioner asserted that its receipt of management fees was conditioned on its payment of the disallowed expenses on behalf of ohanesian and the related entities the ohanesians and petitioner subsequently settled their cases with respondent prior to trial the ohanesians conceded that they were not entitled to deductions for the portion of the fees paid to petitioner which were ultimately used to pay for nondeductible personal expenses the ohanesians' concession in turn enabled respondent to concede that the payments made by petitioner to fund those same personal expenses were made in petitioner's capacity as a conduit for the ohanesians as such the payments were allowed to offset income which mmc had recognized on the funds it had received from the ohanesians the stipulation of settled issues resulted in no-change for petitioner as to the ohanesian-related items discussion we must decide whether petitioner is entitled to reasonable litigation and administrative costs pursuant to sec_7430 sec_7430 provides that the prevailing_party in any administrative or court_proceeding may be awarded a judgment for reasonable_administrative_costs incurred in connection with such administrative_proceeding within the irs and reasonable_litigation_costs incurred in connection with such court_proceeding congress has enacted and amended several versions of sec_7430 as originally enacted by the tax equity and fiscal responsibility act of tefra publaw_97_248 sec a 96_stat_324 sec_7430 was applicable to civil actions or proceedings commenced after date tefra sec e 96_stat_574 in and congress extensively amended sec_7430 the amendments enacted by the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 generally apply to civil actions or proceedings commenced after date tra sec_1551 100_stat_2753 the amendments enacted by the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec a 102_stat_3342 generally apply to proceedings commencing after date tamra sec d stat pincite congress also amended sec_7430 in the deficit_reduction_act_of_1984 dra publaw_98_369 sec c 98_stat_494 this amendment is effective as if included in tefra dra sec stat sec_7430 as amended by tamra sec a 102_stat_3745 provided as follows prevailing_party -- a in general --the term prevailing_party means any party in any proceeding to which subsection a applies other than the united_states or any creditor of the taxpayer involved -- i which establishes that the position_of_the_united_states in the proceeding was not substantially justified sec_7430 was most recently amended by the taxpayer bill of right sec_2 tbr2 publaw_104_168 secs 110_stat_1452 among other things the amendments require that the commissioner establish that the commissioner's position in such proceedings was substantially justified tbr2 sec_701 and b 110_stat_1463 as relevant to this case tbr2 sec_701 110_stat_1463 amended sec_7430 by striking clause i of sec_7430 and by adding the following subparagraph b exception if united_states establishes that its position was substantially justified -- i general_rule --a party shall not be treated as the prevailing_party in a proceeding to which subsection a applies if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified the amendments are effective with respect to proceedings commenced after date tbr2 sec_701 sec_702 sec_703 and sec_704 110_stat_1464 we first consider whether tbr2 applies in this case the petition was filed on date and the motion for costs was filed on date if the proceeding were commenced with the filing of the petition then sec_7430 as amended by tamra would apply and petitioner would be required to establish that respondent's position was not substantially justified however if the proceeding were commenced with the filing of petitioner's motion for costs then sec_7430 as amended by tbr2 would apply and respondent must establish that respondent's position was substantially justified as discussed below we conclude that for purposes of the effective date provisions of tbr2 a court_proceeding is commenced upon the filing of a petition under sec_6213 for redetermination of a deficiency see schlicher v commissioner tcmemo_1997_163 austin v commissioner tcmemo_1997_157 we leave for another day the issue of when administrative proceedings are commenced for purposes of the effective date provisions of tbr2 as such determination is unnecessary for the disposition of this matter accordingly unless otherwise indicated the term proceeding s used throughout this opinion will refer solely to court proceedings following the enactment of sec_7430 this court held that a proceeding was commenced with the filing of a petition for redetermination of a deficiency 90_tc_702 where the taxpayer's petition was filed before date but the motion for costs was filed after such date the case was commenced with the filing of the petition and the court was therefore without authority to award costs see also 85_tc_485 roberts v commissioner tcmemo_1987_391 ndollar_figure the petition in this case was filed in and sec_7430 is therefore inapplicable affd 860_f2d_1235 5th cir similarly this court has consistently looked to the filing_date of the taxpayer's petition in applying the effective date provisions of the amendments to sec_7430 enacted by tra and tamra see estate of satin v commissioner tcmemo_1994_ buck v commissioner tcmemo_1993_16 carey v commissioner tcmemo_1992_338 schaefer v commissioner tcmemo_1991_426 estate of lenheim v commissioner tcmemo_1991_21 lewis v commissioner tcmemo_1990_522 fulkerson v commissioner tcmemo_1990_276 blanco invs land ltd v commissioner tcmemo_1988_175 see also smith v commissioner tcmemo_1990_430 and cases cited therein we note that in these cases our holding that a proceeding is commenced with the filing of a petition is supported by rule a which states that a case is commenced in the court by filing a petition with the court to redetermine a deficiency set forth in a notice_of_deficiency issued by the commissioner in enacting and amending sec_7430 congress has consistently made its legislation applicable to proceedings commenced after a particular date as discussed above in applying those effective date provisions we have consistently interpreted proceedings commenced to mean the date on which the taxpayer's petition was filed we presume that if our interpretation were not what congress had intended congress would have used different language in drafting the effective date provisions in tbr2 additional guidance for deciding when proceedings are commenced under tbr2 comes from the meaning of the word proceeding as it is used throughout sec_7430 in this regard it is reasonable to assume that congress intended to give such word the same meaning in the effective date provisions of tbr2 as such word is given elsewhere in sec_7430 this provides further support for our conclusion that a proceeding is commenced upon the filing of a petition for example sec_7430 provides a in general --in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for-- reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with such court_proceeding emphasis added it is readily apparent that the underscored phrase modifies the word proceeding appearing immediately before such phrase in this context the word proceeding cannot refer to a motion for administration and litigation costs because such a motion is not filed in connection with the determination collection_or_refund_of_any_tax interest or penalty rather the word proceeding as modified by the underscored phrase must refer to the proceeding that is commenced by the filing of a petition for redetermination likewise sec_7430 uses the word proceeding in a context which cannot be limited to the filing of a motion for costs that section provides in relevant part as follows the term 'reasonable litigation costs' includes reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding the term court_proceeding is defined in sec_7430 to mean any civil_action brought in a court of the united_states a motion for litigation costs may seek an award for certain expenses connected with the filing and prosecution of the motion and also for expenses that have been paid_or_incurred in connection with a court_proceeding before the filing of the motion thus the proceeding referred to in sec_7430 necessarily commences before the motion for litigation costs is filed ie with the filing of the petition similarly sec_7430 defines the term prevailing_party to mean-- any party in any proceeding ii which-- i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and iii which meets the applicable net_worth requirements for a taxpayer to satisfy those conditions the taxpayer must necessarily look back to the part of the proceeding that occurred before the filing of the motion for costs thus the proceeding referred to in sec_7430 necessarily commences before the motion for costs is filed further sec_7430 requires that the commissioner establish that the commissioner's position was substantially justified in a proceeding the proceeding referred to in such section must necessarily commence before the motion for costs is filed because the substantial justification standard applies to the commissioner's position in respect of the substantive issues in the case based on the foregoing discussion we conclude that tbr2 does not apply to a case in this court unless the taxpayer's petition is filed after date see schlicher v commissioner tcmemo_1997_163 austin v commissioner tcmemo_1997_157 because petitioner filed its petition on date before the effective date of tbr2 it follows that sec_7430 as amended by tamra and not sec_7430 as amended by tbr2 applies in deciding petitioner's motion for costs under sec_7430 as amended by tamra a taxpayer must satisfy several conjunctive requirements to be deemed a prevailing_party sec_7430 91_tc_963 see 88_tc_492 the taxpayer must establish that the position_of_the_united_states in the civil_proceeding was not substantially justified sec_7430 substantially prevail in the litigation sec_7430 and if the taxpayer is a corporation meet the net_worth and number of employee requirements of u s c sec d b as in effect on the date of the enactment of tra sec_1551 100_stat_2085 sec_7430 courts will not award litigation costs under sec_7430 unless a prevailing_party has exhausted the administrative remedies available to such party within the irs sec_7430 moreover no award for reasonable administrative or litigation costs may be made with respect to any portion of the civil_proceeding during which a prevailing_party has unreasonably protracted such proceeding sec_7430 respondent agrees that petitioner has substantially prevailed with respect to the amount in controversy exhausted the administrative remedies available to it and shown that the net_worth and number of employee requirements have been met respondent contends however that respondent's position was substantially justified so that petitioner is not a prevailing_party for purposes of sec_7430 in the alternative respondent asserts that petitioner has unreasonably protracted the court and administrative proceedings and the amount of administrative and litigation costs claimed by petitioner is unreasonable petitioner bears the burden of proving that respondent's position in the proceedings was not substantially justified or was unreasonable sec_7430 rule e polyco inc v commissioner supra pincite minahan v commissioner supra pincite 85_tc_927 the pre-1986 version of sec_7430 used the term unreasonable tra replaced unreasonable with not substantially justified 100_tc_457 this and other courts have concluded that the substantial justification standard is essentially the prior law's reasonableness standard couched in new language huffman v commissioner 978_f2d_1139 n 9th cir affg in part revg in part and remanding tcmemo_1991_144 powers v commissioner supra pincite 88_tc_1329 we must identify the point at which the united_states is first considered to have taken a position and then decide whether the position taken from that point forward was or was not substantially justified the not substantially justified standard is applied as of the separate dates that respondent took positions first in the administrative proceedings and afterwards in the proceedings in this court sec_7430 and b han v commissioner tcmemo_1993_386 for purposes of the administrative proceedings in this case respondent's position is that which was articulated in the notice_of_deficiency issued on date sec_7430 see huffman v commissioner supra pincite7 for purposes of the court proceedings in this case respondent's position is that which is set forth in the answer to the petition on date sec_7430 see huffman v commissioner supra pincite8 although ordinarily the reasonableness of each of those positions is considered separately to allow respondent to change a position previously taken huffman v commissioner supra pincite7 it appears in this case that respondent essentially asserted the same position in both the notice_of_deficiency and the answer more specifically respondent's position was that petitioner had not fully substantiated claimed expenditures their deductibility or their business_purpose therefore in the answer respondent denied petitioner's allegations that it had paid_or_incurred all the expenses in dispute as ordinary and necessary business_expenses in respondent's answer it is further stated that petitioner had provided insufficient information to prove that it was an agent of ohanesian and the related entities the administrative and litigation positions of respondent are substantially justified if they have a reasonable basis in both law and fact e g 987_f2d_670 10th cir 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_ powers v commissioner supra pincite for a position to be substantially justified substantial evidence must exist to support it 487_us_552 that phrase does not mean a large or considerable amount of evidence but rather 'such relevant evidence as a reasonable mind might accept as adequate to support a conclusion ' id pincite- quoting 305_us_197 respondent's position may be incorrect but substantially justified if a reasonable person could think it correct id pincite n thus whether respondent acted reasonably in the instant case ultimately turns upon those available facts which formed the basis for the position taken in the notice_of_deficiency and during the litigation as well as upon any legal precedents related to the case devenney v commissioner supra pincite see 55_f3d_189 5th cir affg tcmemo_1994_182 94_tc_685 the fact that the commissioner eventually loses or concedes a case does not by itself establish that the position taken is unreasonable 931_f2d_1044 5th cir 106_tc_76 however it is a factor that may be considered estate of perry v commissioner supra pincite powers v commissioner supra pincite we conclude that petitioner has failed to prove that respondent's position did not have a reasonable basis in fact and law and was not strongly supported by substantial evidence although petitioner claimed to be a mere agent or conduit of ohanesian and sri in the administrative_proceeding before the irs and in the judicial proceeding before the tax_court petitioner had taken the exactly opposite tack in its state court suit in the state court suit the jury accepted the position of mmc petitioner here that it was an independent entity moreover the special verdict found that the written agreements between petitioner and the related entities were valid and enforceable and that the luxury automobiles and other personal_property belonged to petitioner these findings were wholly inconsistent with petitioner's position in the instant proceedings that the property was purchased by petitioner as an agent for ohanesian and the related entities the doctrine_of judicial estoppel precludes a party to a judicial proceeding from taking a position contrary to one it took and persuaded a court to accept in an earlier proceeding see 100_tc_17 the doctrine_of judicial estoppel focuses on the relationship between a party and the courts it seeks to preserve the integrity of the judicial process by preventing a party from successfully asserting one position before a court and thereafter asserting a contradictory position before the same or another court merely because it is now in that party's interest to do so id pincite the united_states court_of_appeals for the sixth circuit has explained that the doctrine_of judicial estoppel prevents a party from abusing the judicial process through cynical gamesmanship achieving success on one position then arguing the opposite to suit an exigency of the moment 911_f2d_1214 6th cir in these circumstances it would have been reasonable for respondent to take the position that petitioner was estopped from arguing that the automobiles and personal_property did not belong to it and that it was not independent respondent thus had a reasonable basis in both fact and law for maintaining the position that the expenses deducted by petitioner on account of the automobiles and other personal items were not incurred as agent for ohanesian and the related entities even if one were to assume that the doctrine_of judicial estoppel did not apply in the instant case respondent was entitled to require from petitioner cogent evidence of the genuineness of an agency relationship see 485_us_340 wherein the supreme court stated the genuineness of the agency relationship is adequately assured and tax-avoiding manipulation adequately avoided when the fact that the corporation is acting as agent for its shareholders with respect to a particular asset is set forth in a written_agreement at the time the asset is acquired the corporation functions as agent and not principal with respect to the asset for all purposes and the corporation is held out as the agent and not principal in all dealings with third parties emphasis added in the instant case petitioner alleged that an oral agreement to pay personal expenses as an agent of the ohanesians existed and that ohanesian had de_facto control_over petitioner even though he was not the nominative shareholder in state court however petitioner contended that the relationship between it and ohanesian was defined solely by the written agreements that margaret was petitioner's sole shareholder that petitioner was independent and that any alleged oral agreements did not exist or were unenforceable agreeing with petitioner's position in that case the jury found in effect that an agency relationship did not exist therefore based on the facts and related legal precedent we conclude that respondent reasonably argued that the expenses deducted by petitioner on account of the automobiles and other items were not incurred as agent for ohanesian and the related entities petitioner alternatively asserts that even if it were not an agent respondent unreasonably refused to concede the deductibility of the expenses under sec_162 because the state court jury found mmc to be contractually liable to pay the expenses of the ohanesians based upon this fallacious assumption as to what the jury found see infra petitioner argues that even though petitioner paid what amounted to personal expenses of the ohanesians the payments were ordinary and necessary business_expenses of petitioner as a result of the oral agreement however the jury verdict makes no mention of any liability to pay expenses of ohanesian and the related entities and neither do the written agreements on which that verdict was based in fact the gehans themselves stated in an affidavit filed herein that the issue of the expenses was not critical to the state court trial the jury verdict states that petitioner performed what it was required to do under the contracts the verdict does not state that everything petitioner did was required by those contracts moreover mike himself testified that he bought the cars due to the substantial business relationship of the parties and because ohanesian asked for them not because he was required to do so thus respondent's administrative and litigation position disputing the deductibility of these expenses under sec_162 did not rely on evidence that was scant or unworthy of belief see 91_tc_367 to the contrary it was justified by legal precedent and based upon the gehans' prior affidavits and testimony see nalle v commissioner f 3d pincite coastal petroleum refiners inc v commissioner t c pincite furthermore petitioner has not shown that respondent was not substantially justified in refusing to concede the case with petitioner until the ohanesians conceded with respect to the ohanesian-related items respondent was caught in a potential whipsaw_position a whipsaw occurs when different taxpayers treat the same transaction involving the same items inconsistently thus creating the possibility that income could go untaxed or two unrelated parties could deduct the same expenses on their separate returns in such circumstances respondent was fully entitled to defend against inconsistent results by holding both parties to the transaction liable for the deficiency see 91_tc_673 we recognize that respondent must take alternative or inconsistent positions at times to protect the revenue but respondent may not take such a position without good cause revd on other grounds 891_f2d_1167 5th cir estate of dooley v commissioner tcmemo_1992_557 moore v commissioner tcmemo_1989_306 in addition where as here the evidence in a case consists of the testimony of persons who have maintained inconsistent positions in prior proceedings respondent also is entitled to maintain inconsistent positions with respect to those parties until this court can hear the evidence and determine the credibility of the witnesses and the weight to be given their testimony see smith v commissioner tcmemo_1990_430 see also devenney v commissioner t c pincite boyle v commissioner tcmemo_1995_74 creske v commissioner tcmemo_1990_318 affd 946_f2d_43 7th cir porter v commissioner tcmemo_1986_465 in the instant case in the absence of a settlement the deductibility of expenses would have hinged on whose testimony the court found credible thus we conclude that petitioner has failed to prove that there was not good cause for respondent's inconsistent positions as the court_of_appeals for the ninth circuit has stated in an analogous context where the same taxpayer receives conflicting notices of deficiency concerning the same items of income if the commissioner had chosen incorrectly to make only one tax_deficiency determination under a theory of tax_liability reasonably grounded on the data procured conceivably the bar of the statute_of_limitations on assessment would preclude other assessments on other determinations predicated on other theories of tax_liability reasonably grounded on the data in her possession we find no legal or logical reason which compels the commissioner to run such risk in the proper performance of her duty to protect the revenue 273_f2d_649 9th cir petitioner nonetheless asserts that such inconsistent positions need not have been taken by respondent and therefore much litigation expense could have been avoided petitioner avers that it told respondent that rather than moving to consolidate petitioner's case with that of the ohanesians respondent should have urged the court to wait to decide petitioner's case until after the ohanesians' case was decided however petitioner ignores that much of the litigation cost was run up by its own intransigence the irs had asked petitioner to sign a form_872 consent to extend the time to assess tax as early as date but was rebuffed and so it was forced to prepare the notice_of_deficiency to defend against inconsistent results petitioner also disregards the unnecessary expenditure of judicial time and resources that two separate trials involving substantially the same evidence would have entailed petitioner has not proven that respondent was not substantially justified in maintaining respondent's position against petitioner in a case such as this respondent is charged with the difficult task of protecting the fisc petitioner and ohanesian asserted fundamentally conflicting versions of the nature of their relationship and the payments of the ohanesian-related items based on such evidence and the fact that ohanesian and petitioner both reversed the positions they took in the state court case respondent acted reasonably in maintaining the position taken in petitioner's case until the ohanesians conceded with respect to those items petitioner lamely asserts that respondent's agent took an instant dislike to the gehans which clouded his judgment as to the strength of petitioner's position however we find no indication in the record that respondent sought to extract unjustified concessions from petitioner or that respondent pursued the litigation to harass or embarrass petitioner and petitioner has pointed to none see 88_tc_1329 842_f2d_1005 8th cir since we hold that petitioner has not proven that respondent's position was not substantially justified with respect to the deductibility of the ohanesian-related items we need not address whether the costs claimed by petitioner are reasonable or whether petitioner unreasonably protracted the administrative and litigation proceedings for all of the above reasons we hold that petitioner is not entitled to administrative and litigation costs pursuant to sec_7430 to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
